            Case 1:19-cv-10100-LJL Document 29 Filed 05/26/20 Page 1 of 2




10 St. James Avenue | Boston, MA 02116 | T 617.523.2700 | F 617.523.6850
Holland & Knight LLP | www.hklaw.com


                                                                                 Robert M. Shaw
                                                                                 (617) 305-2018
                                                                                 robert.shawr@hklaw.com




                                                                           May 26, 2020

VIA ECF

Hon. Lewis J. Liman
United States District Judge
Unites States District Court for the Southern District of New York
500 Pearl Street, Room 701
New York, NY 10007

Re:      Status Report and Joint Motion to Renew Stay
         Braulio Thorne, individually and on behalf of those similarity situated v.
         Bob’s Discount Furniture, LLC
         SDNY Civil Action No. 19-cv-10100-AT

Dear Judge Liman,

       Defendant Bob’s Discount Furniture, LLC (“Defendant”) respectfully submits this Status
Report and Joint Motion to Renew Stay pursuant to Your Honor’s March 27, 2020 Order. Dkt.
27. As explained below, the legal theories underling this case are the subject of an appeal
pending before the United States Court of Appeals for the Second Circuit. Dominguez v. Banana
Republic, LLC, No. 20-1559 (2nd Cir.). The interests of judicial economy and efficiency would
be served by renewing the stay of this action pending the outcome of that appeal.

        As the Court will recall, this is one of more than a hundred materially identical lawsuits
filed by Plaintiff’s counsel founded on the novel legal theory that the Americans with Disabilities
Act (“ADA”) and its New York State and City analogues require retailers to offer gift cards
printed with braille. The United States District Court for the Southern District of New York
recently rejected that premise in the first ruling on the merits of a motion to dismiss in a gift card
case. Dominguez v. Banana Republic, LLC, No. 19-cv-10171-GHW (S.D.N.Y. Apr. 23, 2020).

       In particular, the Court rejected the following arguments: “(1) gift cards are goods that
need to be accessible; (2) gifts cards are, like websites, places of public accommodation and
therefore must be independently accessible; and (3) Plaintiff was denied access to Banana
Republic’s services when Banana Republic denied him a Braille (or otherwise accessible) gift
          Case 1:19-cv-10100-LJL Document 29 Filed 05/26/20 Page 2 of 2
Hon. Lewis J. Liman
May 26, 2020
Page 2 of 2

card.” Id. at p. 8. This case is premised on precisely the same theories. See generally,
Complaint. Dkt. 1

        As the Second Circuit appeal will very likely generate binding authority concerning these
legal theories, this case should be stayed to preserve scarce judicial resources and ensure
uniformity. Counsel for the Plaintiff has consented to the requested stay.

       In the alternative, if the Court is not inclined to renew the stay, Defendant respectfully
requests that it be permitted 14 days to file a Motion to Dismiss or otherwise defend.

                                                      Respectfully submitted,

                                                      /s/ Robert M. Shaw

                                                      Robert M. Shaw
                                                      Counsel for Defendant
                                                      Bob’s Discount Furniture, LLC




 Application for stay is GRANTED. The case is STAYED until July 27, 2020.

 5/26/2020
